|FOR THE RESPONDENT                |FOR THE INDIANA SUPREME COURT         |
|                                  |DISCIPINARY COMMISSION                |
|                                  |                                      |
|Jeffrey W. Mendes                 |Donald R. Lundberg, Executive         |
|One Virginia Ave., Ste. 200       |Secretary                             |
|Indianapolis, IN  46204           |Fredrick L. Rice, Staff Attorney      |
|                                  |115 West Washington Street, Suite 1060|
|                                  |Indianapolis, IN  46204               |



                                   IN THE


                          SUPREME COURT OF INDIANA


IN THE MATTER OF             )
                                  )     CASE NO. 49S00-9804-DI-243
ROBERT L. GLASSER            )



                             DISCIPLINARY ACTION




                              December 15, 2000


Per Curiam


      The hearing officer  appointed  to  hear  this  attorney  disciplinary
matter has  concluded  that  respondent  Robert  L.  Glasser  converted  his
client’s funds to uses unrelated to the clients,  lied  to  them  about  the
status of their cases and about  the  existence  of  settlements,  neglected
legal  matters  entrusted  to  him,  and  failed  to  cooperate  during  the
Disciplinary  Commission’s  investigation  of  his  actions.    The  hearing
officer’s report is now before us for final resolution of this matter.
      The respondent was admitted to practice law in this state on  November
18,  1975,  and  is  therefore  subject   to   this   Court’s   disciplinary
jurisdiction.   Effective June 24, 1999, this Court suspended him  from  the
practice of law pending final determination in this case,  pursuant  to  his
written consent to such a  suspension.   Neither  he  nor  the  Disciplinary
Commission has petitioned this Court for review  of  the  hearing  officer’s
report.  That being the case, we adopt the findings contained  therein,  but
reserve final judgment as to misconduct and sanction.  Matter of Grimm,  674
N.E.2d 551 (Ind. 1996).   The verified  complaint  for  disciplinary  action
underlying this case contains seven counts.
     Accordingly, under Count I, we now find that on November 30, 1994, the
respondent began representing a client  seeking  worker’s  compensation  and
social security benefits.  Although the Worker’s  Compensation  Board  later
directed the client’s employer to resume making payments to the  client,  it
did not approve any attorney fees to be paid from them.  In  May  1995,  the
employer’s insurer issued a check for $2,024.11 to client, in  the  care  of
the respondent.  Although  the  respondent  deposited  the  check  into  his
client trust account, he  failed  to  notify  his  client  of  its  receipt.
After the deposit, the respondent wrote several  checks  against  the  trust
account, none of which were payable to his client.   By May  23,  1995,  the
balance of the trust account was not enough  to  satisfy  client  and  third
party obligations.
      The client began contacting the respondent regularly about the  status
of the payment.   The respondent failed to inform the  client  that  he  had
received the check, and instead told him that it was “in the  mail.”     The
respondent eventually acknowledged that he had received the check  and  told
the client that he had mailed him a separate check for  the  proper  amount.
That statement was untrue and the client never received  a  check  from  the
respondent.  The client  eventually  went  to  the  respondent's  office  to
retrieve his money.   The respondent wrote  the  client  a  postdated  check
from his trust account for  $1,519.29,  which  was  $504.82  less  than  the
settlement.  Despite the fact that the Board had not authorized an  attorney
fee, the respondent told the client that he was retaining the difference  as
a fee.
     On December 1, 1995, the respondent received a  Case  Readiness  Order
from the Board member presiding over the case.   It required the  respondent
to  file  additional  documentation,  or  risk  substantial  delays  in  the
processing of the claim.   The respondent failed to comply with  the  order,
resulting in suspension of  the  client’s  claim.    The  client  eventually
provided the required documentation.  On October 28, 1996, the client  fired
the respondent.
     Shortly after the client filed a grievance against the respondent, the
respondent offered to withdraw his  petition  for  attorney  fees  from  the
client’s settlement in return for withdrawal of his grievance.  On  November
4, 1996, the Commission demanded that the respondent provide a  response  to
the client’s grievance.  The respondent failed to provide a response.
                                COUNTII
     The respondent agreed to serve as successor counsel  on  behalf  of  a
client regarding a worker’s compensation claim.    The  respondent  obtained
the case file, which consisted of the  employer’s  report  of  the  client’s
injury  and  an  agreement  filed  by  the  employer’s  insurer  to  provide
temporary disability benefits.
     In early 1990, the respondent knew the client was relying  on  him  to
file an application for adjustment of the claim,  and  provided  his  client
with an adjustment application to complete.  In November 1990, the  client’s
doctor prescribed physical therapy, which the client  received,  paying  the
bill of $850.   The respondent advised the client that his impairment  award
was $3,300, less $700 attorney fees, and told him that  he  would  negotiate
for reimbursement of the  physical  therapy  bill.   In  fact,  the  insurer
offered to settle for $2,750, but the respondent did not inform  his  client
of the offer.
     Ultimately, the  respondent  never  filed  the  client’s  claim.   The
statute of limitations expired in October 1991, but  the  respondent  failed
to inform his client.   From  1991  through  1993,  the  client  called  the
respondent monthly to check  the  case’s  status.   On  occasions  when  the
respondent  returned  the  calls,  he  advised  the  client  that   he   was
negotiating a settlement.
     In  May  1993,  the  client  agreed  to  accept   $3,300   plus   $850
reimbursement for the physical therapy, based on  a  bogus  settlement  form
the respondent provided.  The  respondent  later  gave  his  client  another
settlement form, this one calling for a reduced settlement of  $2,750,  less
attorney fees and expenses of $789. This settlement agreement, like the  one
before, was fabricated.
     In October 1994, the respondent  provided  his  client  with  a  bogus
settlement check for $1,961.  The respondent told his client  he  was  still
negotiating the medical reimbursement, which was false.   Two  weeks  later,
the respondent again lied when he told his client that  the  opposing  party
agreed to pay $600 toward medical reimbursement and that a check would  soon
arrive. Ten days later, the respondent said that he had the check  and  that
he would fax the client a copy, but never  did.   The  client  asked  if  he
could pick up the check; the respondent told him he  was  still  negotiating
it.  In late 1994, the client learned the true status  of  his  case.    The
respondent later failed to provide a response to the client’s  grievance  as
demanded by the Commission.
                                COUNT III
     In May 1989,  the  respondent  agreed  to  pursue  increased  worker's
compensation benefits for a client, but subsequently missed the  time  limit
for filing an application for increased benefits.  The insurer  later  moved
to dismiss the claim  as  untimely.    On  October  26,  1993,  the  hearing
officer  dismissed  the  claim  pursuant  to  an  order   to   show   cause.
Throughout the representation, the client frequently called  the  respondent
to check on her case, but the respondent rarely  returned  her  calls.   The
respondent did not inform her that the Board dismissed her claim.   Instead,
the respondent advised her that he had settled  her  claim  for  $1,800  and
that he was entitled to $1,400.   Despite numerous attempts, the client  was
unable  to  contact  the  respondent  again  until  early  1995,  when   the
respondent again told her that he had settled her claim.  In February  1995,
the respondent sent her  bogus  settlement  papers,  which  she  signed  and
returned.  The  respondent  continued  to  lead  his  client  to  believe  a
settlement was forthcoming until June 1995, even after the  client  filed  a
grievance  against  him.   In  September  1995,  the  client  went  to   the
respondent's office to retrieve her settlement funds.  The  respondent  gave
her two checks.  The first was for $400  and  the  second,  drawn  from  the
respondent’s client trust account, was for  $1,000.   The  respondent  asked
the client to hold the second check for one  week  until  there  was  enough
money in the trust account to cover it.  She tried to cash the second  check
that day, but  was  told  that  the  respondent's  trust  account  contained
insufficient funds.  That same day, the respondent deposited $600  from  his
general account into his trust account.[1]
     In responding to the Commission  after  the  client’s  grievance,  the
respondent claimed that his representation of the client was limited by  her
inability to pay for documentation necessary to prove  her  case.   He  also
responded:  “Thus, with [the client’s] understanding and  approval,  and  at
her specific  request,  I  entered  into  negotiations  and  her  claim  was
ultimately settled to her satisfaction."
     On May 7, 1996, Commission investigators[2] requested  copies  of  the
settlement checks and specific correspondence, but the respondent failed  to
comply.  In December 1996 and  again  in  October  and  November  1997,  the
Commission subpoenaed copies  of  the  settlement  checks  and  accompanying
financial records from the respondent. The respondent  claimed  he  did  not
have the materials.

                                  COUNT IV

     In August 1989, a client hired the respondent to appeal  a  denial  of
Social Security disability benefits.   In  September  1992,  the  respondent
notified his client of an appointment  for  a  medical  examination.   After
that, he did not contact her until March 1995,  when  he  sent  her  a  case
update form referring to enclosures she needed to complete.    In  1995  and
1996, the respondent informed the client that he would contact her  when  he
heard anything about her appeal.  The respondent also  sent  her  copies  of
three letters he sent the Social Security Administration in  the  summer  of
1996 requesting to review her file.
     In September 1996, the client visited the Social Security  office  and
discovered that the agency had no record of her appeal on file.

                                   COUNT V

     The respondent settled a worker's  compensation  case  for  $2,087  on
behalf of a client and deposited the  settlement  check  into  his  attorney
trust account.  That day, he issued a $517.40  check  to  himself  from  his
trust account for attorney fees.  He  then  sent  his  client  a  check  for
$200.24, designating it as  “full  and  final”  payment.   He  provided  his
client  with  no  written  accounting  explaining  the  amount  retained  or
detailing disbursements.
     Thereafter, the respondent should have had at least $1,569.60  in  his
trust account to satisfy client obligations, but the balance  in  the  trust
account eventually fell to $21.88.   The disposition of the  net  amount  of
the remaining settlement proceeds (less payment of one  $200  medical  bill)
was never explained to the client.   Several times the client  requested  an
accounting  of  the  settlement  of  her  worker's  compensation  case.  The
respondent never responded.
         The Commission twice demanded a response  from  the  respondent  to
the client’s grievance, but the respondent failed to comply.
                                COUNT VI
     In early 1995, a client hired the respondent to  represent  her  in  a
worker's compensation matter.  On May 13, 1997, the respondent informed  her
that he had settled her case for $3,000, and provided her a check  drawn  on
his attorney trust account for $2,221.  On  May  19,  1997,  the  respondent
issued a check to himself drawn on his trust account for $500  for  “partial
payment” of his attorney fees.   In fact, there had been  no  settlement  of
the case.
     On October 6, 1997, the respondent did in fact  settle  the  case  for
$4,500, and on  October  13,1997,  he  had  the  client  sign  a  settlement
agreement. The respondent falsely  told  the  client  that  this  settlement
covered the original $3,000 of May 1997 plus an  additional  $1,500  he  was
able to get when he subsequently reopened the settlement negotiations.
     On November 21, 1997, the respondent deposited the  $4,500  settlement
check into his attorney trust account. The respondent  did  not  inform  the
client that he had received the settlement check, or that he  had  deposited
it into his trust account.  That day, the respondent wrote a check from  his
trust account to himself in the amount of $2,221 as  reimbursement  for  the
amount he provided to his client on May 13, 1997.
     Between November 1997 and April 1998, the client on several  occasions
requested  an  accounting  of  the  proceeds  from  the   settlement.    The
respondent failed to oblige.  The respondent should  have  been  holding  at
least $1,279 from the settlement in trust, but on  December  29,  1997,  the
balance of the respondent's trust account was $471.51, and by  February  25,
1998, it fell to $45.44.   An  unpaid  third  party  bill  that  the  client
noticed had not been paid by August 1997 remained unpaid  for  approximately
one year, despite the client’s requests that the respondent pay the bill.
           On April 7, June 3, and June  12,  1998,  the  respondent  issued
checks to the client drawn  on  his  trust  account  totaling  $888.28.  The
respondent never provided an accounting or final disbursement  statement  to
the client.  The respondent never paid to the  client  approximately  $79.48
of settlement proceeds to which she was entitled.   Since the  client  filed
her grievance against the respondent, he has twice  failed  to  comply  with
the Commission’s demands for information.
                                COUNTVII
     In  November  1997,  the  respondent  settled  a   client’s   worker's
compensation case for $9,500,  paid  by  two  checks  which  the  respondent
deposited into his client trust account.  Thereafter,  he  disbursed,  inter
alia, a partial distribution to the client and a $1,750 payment  to  himself
for attorney fees.   After the distributions,  the  respondent  should  have
been holding at least $6,000 of the proceeds for obligations of  his  client
and third parties.
     On December 4, 1997, the respondent withdrew $3,950 from his trust for
himself, reducing its balance to $5,203.74.   On  February  18,  1998,  when
the  respondent  made  the  final  distribution  of  the  proceeds,  he  had
disbursed all but $250 of the  settlement  proceeds.  This  amount  was  the
balance of the respondent's attorney fee, which he allowed to remain in  his
trust account.   The respondent later failed to respond to the  Commission’s
demand for a response to the client’s grievance.
    By deceiving his clients as to  the  status  of  their  cases  and  the
existence of  settlements,  the  respondent  engaged  in  conduct  involving
dishonesty,  fraud,  deceit,  and   misrepresentation,   in   violation   of
Ind.Professional Conduct Rule 8.4(c).  By converting client  funds  to  uses
unrelated to the  clients,  the  respondent  violated  Prof.Cond.R.  8.4(b),
which  prohibits  lawyers  from  engaging  in  criminal  acts  that  reflect
adversely on their honesty, trustworthiness, or fitness as lawyers in  other
respects. By attempting to persuade  a  client  to  “withdraw”  a  grievance
against the respondent by offering to forgo  a  legal  fee,  the  respondent
engaged  in  conduct  prejudicial  to  the  administration  of  justice   in
violation  of  Prof.Cond.R.  8.4(c).    By  failing  to   respond   to   the
Commission’s demand for responses to  client’s  grievances,  the  respondent
violated Prof.Cond.R.  8.1(b).   He  engaged  in  fraudulent  and  deceitful
conduct in violation of Prof.Cond.R. 8.4(c) by telling the  Commission  that
he had negotiated a settlement on behalf of a client when  in  fact  he  had
not.
    By allowing clients’ causes of action to expire due to the  passing  of
statutes of  limitation,  the  respondent  failed  to  act  with  reasonable
promptness and diligence in violation of Prof.Cond.R. 1.3.   By  failing  to
advise his clients of  such  circumstances,  and  by  generally  failing  to
respond to their requests for information about their cases, the  respondent
failed to keep them adequately informed to the extent needed to permit  them
to make informed decisions regarding the representations,  in  violation  of
Prof.Cond.R. 1.4.  In Counts V and VI, by not  providing  his  clients  with
written statements showing the method of  determination  of  his  contingent
fee, the respondent violated Prof.Cond.R. 1.5(c).   By failing to  abide  by
the case readiness order in Count I, the respondent failed to abide  by  the
obligations of a tribunal in violation of Prof.Cond.R. 3.4(c).
    Professional Conduct Rule 1.15(a)  provides  that  lawyers  shall  keep
their  own  property  separate  from  property  they  hold  for  clients  in
connection with representations.  By  depositing  his  own  funds  into  his
client trust account, and by failing to withdraw his own  earned  fees  from
the account, the respondent violated the rule.  Rule 1.15(b)  provides  that
after receiving property to which clients are third  parties  are  entitled,
lawyers shall promptly deliver the property to them.  The respondent  failed
to do so on several occasions and therefore violated the rule.
       Having  found  misconduct,  we  now  turn  to  the  issue  of  proper
sanction.  In so doing, we note factors in aggravation and mitigation.   The
hearing officer found  several  factors  which  aggravate  the  respondent’s
misconduct.      The respondent made  no  effort  at  the  hearing  of  this
matter to express any remorse for his misconduct,  even  though  several  of
the persons harmed by his misconduct were  present  at  the  hearing.    His
actions reflect a pattern of misconduct  involving  multiple  offenses.   He
repeatedly misappropriated and  misused  client  funds  and  often  lied  to
clients  to  cover-up  what  he  was  doing,  reflecting  self-serving   and
dishonest motives.  His acts demonstrate a lack  of  honesty  and  integrity
critical to the ethical practice of law.
     The hearing officer found no factors  in  mitigation.   She  recommends
disbarment.
     We agree with the hearing officer’s assessment  that  the  respondent’s
acts indicate consistent dishonesty and untrustworthiness in  dealings  with
clients.    His  disregard  for  the  Commission  also  evidences   behavior
incompatible with the privilege  of  holding  a  license  to  practice  law.
Accordingly, we find that the hearing  officer’s  recommendation  should  be
approved.
      It is, therefore, ordered that the respondent, Robert L.  Glasser,  is
hereby disbarred.   The Clerk of this Court is directed to strike  his  name
from the Roll of Attorneys.
    The Clerk of this Court is further directed to provide notice  of  this
order in accordance with Admis.Disc.R. 23(3)(d) and to provide the clerk  of
the United States Court of Appeals for the Seventh  Circuit,  the  clerk  of
each of the United States District Courts in this state, and the  clerks  of
the United States Bankruptcy Courts  in  this  state  with  the  last  known
address of respondent as reflected in the records of the Clerk.
      Costs of this proceeding are assessed against the respondent.

Shepard, C.J., and Dickson, Sullivan, Boehm, JJ., concur.
Rucker, J., dissents, and would suspend  for  three  years,  believing  that
disbarment is not consistent with precedent.


      -----------------------
      [1] The respondent previously  made  other,  similar  transfers.   For
example, on August 15, 1995, he deposited a check for $550 from his  general
account into his trust account.  On August 4, 10, and 28, he  deposited  his
own traveler's checks in the amounts of $1,300, $1,000, and  $700  into  his
trust account.

[2]  The Indianapolis Bar Association initially investigated the grievance
on behalf of the Disciplinary Commission.